Court of Appeals for the
                      First District of Texas at Houston
                                       
                                     Order
                                       
Appellate case name:	Karen Kristine Silvio v. Michael B. Newman

Appellate case number:	01-10-01153-CV

Trial court case number:	945526

Trial court:	County Civil Court at Law No. 1 of Harris County

In response to the Court's notice, appellant has filed an explanation for her late notice of appeal.  See Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 - 18 (Tex. 1997). The Court concludes that it has jurisdiction over the appeal.  See Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989) (defining "reasonable explanation" to mean "any plausible statement of circumstance indicating that failure to file within the [required] period was not deliberate or intentional, but was the result of inadvertence, mistake, or mischance" and emphasizing that "[a]ny conduct short of deliberate or intentional noncompliance qualifies as inadvertence, mistake or mischance").
The filing fee was due December 15, 2010.  Appellant has neither paid the required filing fee nor established indigence for purposes of appellate costs.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P. app. A § B(1) (listing fees in court of appeals); 1st Tex. App. (Houston) Loc. R. 4 (governing electronic filing). 
Unless appellant pays the required filing fee within 10 days of the date of this order, the appeal is subject to dismissal without further notice.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3 (allowing involuntary dismissal).
It is so ORDERED.

Judge's signature:	/s/ Sherry Radack					
	  Acting individually       Acting for the Court


Date:  October 10, 2012